Citation Nr: 0730407	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental injury due to 
service trauma for dental treatment purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The veteran had active service from January 1958 to October 
1960.


FINDING OF FACT

Residuals of dental trauma to the mouth, resulting in loss of 
teeth 8 and 9, was shown in service; service dental records 
reflect that the extraction of tooth 10 was the result of an 
abscess.  


CONCLUSION OF LAW

Residuals of dental trauma to the mouth, resulting in the 
loss of teeth 8 and 9, were a result of trauma incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 17.161(c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that while the Department of Veterans Affairs (VA) may not 
have sufficiently developed this matter pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), since the 
Board has decided to grant service connection for the loss of 
teeth 8 and 9 for dental treatment purposes, any failure to 
notify and/or develop the claim under the VCAA can not be 
considered prejudicial to the veteran.  Consequently, the 
Board finds that remand for further notice and/or development 
of the evidence in this case is not warranted.  

In essence, the veteran contends that he is entitled to 
service connection for the loss of four front teeth since the 
loss of these teeth resulted from being struck in the mouth 
by two fellow service members on two separate occasions 
during service.  More recently, he has reported the loss of 
three teeth as a result of this trauma which he believes may 
have been recorded as the result of a fall or walking into a 
door in order to avoid getting his assailants in trouble.  

The enlistment examination revealed the existence of all of 
the veteran's teeth, with the exception of chips to three 
front teeth, and no teeth were indicated as missing at the 
time of dental examination at the end of May 1959.  However, 
at the time of dental examination in November 1959, teeth 8 
and 9 were indicated as missing, and several days later, an 
entry reflects that tooth 10 was extracted as a result of 
abscess, and that the veteran was given an appropriate 
prosthesis.  There is no indication as to what happened to 
teeth 8 and 9.  Separation examination revealed that teeth 8, 
9, 10, and 32 were missing and that tooth 2 was a restorable 
tooth.  The veteran has only claimed treatment for the loss 
of certain front teeth so further discussion with respect to 
the loss of tooth 32 is not necessary.

Under the applicable law, a claimant is entitled to VA 
outpatient dental treatment if he qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712(b) (West 2002) and 
38 C.F.R. § 17.161 (2007).  Specifically, a veteran will be 
eligible for "Class I" VA outpatient treatment if he has an 
adjudicated compensable service- connected dental condition.  
38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. § 17.161(a).  Here, 
since the veteran is not service connected for a compensable 
service-connected dental condition, he is not eligible for 
"Class I" VA outpatient treatment.  

"Class II" eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions; however generally, claimants are eligible 
for only a one-time correction of noncompensable service-
connected dental conditions.  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma, will be eligible for VA dental care on 
a "Class II(a)" basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 


17.161(c).  For these purposes, the term "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service.  VAOPGCPREC 5-97; 62 Fed. Reg. 
15566 (1997).

With respect to the veteran's residuals of dental trauma to 
the mouth, the Board notes that the service medical records 
reveal that the veteran had teeth 8, 9, and 10, at the time 
of enlistment, but lost all of these teeth as of the time of 
his separation from service.  In November 1959, the veteran 
was also fitted with a prosthesis following the extraction of 
tooth 10.  Thus, it is undisputed that the veteran left 
service without several front teeth he possessed at entry.  

The only real question then concerns the circumstances of the 
loss.  The dental records are not detailed, but associate the 
extraction of tooth 10 to abscess.  Thus, since the loss is 
not the result of service trauma, the Board finds that 
service connection for tooth 10 for dental treatment purposes 
is not warranted.  However, with respect to teeth 8 and 9, 
there is no record that documents the reason for the loss of 
these teeth, and the Board finds that the appellant's account 
of being struck in the mouth on two occasions is consistent 
and sufficiently detailed to make it credible.  Further, the 
veteran's account is not controverted by other evidence of 
record (with the exception of the silence of the records).  
Accordingly, the Board will give the veteran the benefit of 
the doubt concerning teeth 8 and 9, and find that residuals 
of dental trauma to the mouth, resulting in the loss of teeth 
8 and 9, were a result of trauma incurred in service under 
38 C.F.R. § 17.161(c), that the veteran has continually had 
to use some kind of bridge to compensate for the loss of 
these teeth since active service, and that entitlement to 
dental outpatient treatment for this disability is warranted.  

The Board has determined that the veteran's residuals of 
dental trauma to the mouth, resulting in the loss of teeth 8 
and 9, constitute a service-connected noncompensable dental 
condition or disability adjudicated as resulting from service 
trauma under 38 C.F.R. § 17.161(c).  This will entitle the 
veteran to Class II(a) 


benefits which are defined as "any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability."  38 
C.F.R. § 17.161(c).  


ORDER

The claim for service connection for residuals of dental 
trauma resulting in the loss of teeth 8 and 9, under 
38 C.F.R. § 17.161(c), is granted.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


